FILED
                            NOT FOR PUBLICATION
                                                                               DEC 15 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


WILMINGTON TRUST, NATIONAL                       No.   19-17573
ASSOCIATION, not in its individual
capacity but as Trustee of ARLP                  DC No. 2:17 cv-0460-JAD
Securitization Trust, Series 2014-2,

              Plaintiff-Appellee,                MEMORANDUM*

 v.

SATICOY BAY LLC SERIES 206
VALERIAN,

              Defendant-Appellant,

 and

NEVADA ASSOCIATION SERVICES,
INC.; CINNAMON RIDGE
COMMUNITY ASSOCIATION,

              Defendants.


                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                           Submitted December 11, 2020**
                              San Francisco, California

Before:      TASHIMA, TALLMAN, and MURGUIA, Circuit Judges.

      Saticoy Bay LLC Series 206 Valerian (“Saticoy”) appeals the judgment of

the district court declaring that Saticoy purchased certain real property subject to a

first deed of trust held by Wilmington Trust, National Association (“Wilmington”).

We have jurisdiction under 28 U.S.C. § 1291, we review a grant of partial

summary judgment de novo, Delta Sav. Bank v. United States, 265 F.3d 1017,

1021 (9th Cir. 2001), and we affirm.

      1.     The district court properly concluded that the homeowner’s April 30,

2013, payment satisfied the superpriority portion of Cinnamon Ridge Community

Association’s (“HOA”) lien. First, Sharon Taylor Bergeron, the HOA’s Rule

30(b)(6) designee, testified that the payment fully satisfied those assessments.

Second, Bergeron relied on a ledger that confirms that the homeowner’s payment

resulted in a $0 balance on his HOA account. Third, Saticoy did not produce any

contrary evidence. Because the homeowner’s payment fully satisfied the

superpriority portion of the lien, Saticoy took the property subject to the first deed

of trust. See Bank of Am., N.A. v. SFR Invs. Pool 1, LLC, 427 P.3d 113, 116 (Nev.


      **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
                                           2
2018) (en banc) (as amended). Furthermore, because the HOA itself allocated the

homeowner’s payment to the delinquent assessments, the district court was not

required to allocate the payment pursuant to the standards set out in 9352

Cranesbill Tr. v. Wells Fargo Bank, N.A., 459 P.3d 227, 231 (Nev. 2020).

      2.     Saticoy is not protected as a bona fide purchaser (“BFP”). Under

Nevada law, “[a] party’s status as a BFP is irrelevant when a defect in the

foreclosure proceeding renders the sale void,” and, “after a valid tender of the

superpriority portion of an HOA lien, a foreclosure sale on the entire lien is void as

to the superpriority portion, because it cannot extinguish the first deed of trust on

the property.” Bank of Am., N.A., 427 P.3d at 121. Thus, even assuming Saticoy is

a BFP, that status is irrelevant.

      3.     The district court did not err by granting Wilmington equitable relief.

The relief awarded by the district court here is consistent with that awarded by the

Nevada Supreme Court in comparable cases. See, e.g., id.

      4.     Because the district court properly granted relief on Wilmington’s

tender theory, we need not address whether Wilmington could also prevail on its

commercial unreasonableness theory.

      5.     Saticoy’s argument that Wilmington’s unjust enrichment claim is

barred by the voluntary payment doctrine fails because it is based on the flawed


                                           3
premise that the foreclosure sale extinguished Wilmington’s deed of trust. The

district court therefore did not err by declining to dismiss this claim.

      AFFIRMED.




                                           4